Citation Nr: 0431477	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim for entitlement to service connection 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned Acting Veterans Law Judge at a hearing at the RO 
in July 2003.  

In November 2004 the Board granted the veteran's motion to 
advance this matter on the docket.  

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for 
bilateral hearing loss in October 1982 and the veteran was 
advised of his procedural and appellate rights in a November 
1982 letter.  

2.  The RO reconsidered the claim in February 1983, following 
the receipt of additional evidence.  The RO determined that 
the evidence was not new and material and continued to deny 
the claim.  In a February letter, the RO advised the veteran 
of his procedural and appellate rights; however, he did not 
perfect an appeal.

3.  The veteran's claim to reopen was received in November 
2001.  New evidence received since the RO's February 1983 
decision bears directly and substantially upon the specific 
matter under consideration, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's February 1983 decision that found that new and 
material evidence had not been submitted to reopen a claim 
for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003-2004).

2.  New and material evidence was received since the RO's 
February 1983 decision, and the claim for service connection 
for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claim.  Thus, there is no prejudice to the veteran in 
deciding that part of the claim at this time.  VA's duty to 
notify and assist with regard to the merits of the claim is 
discussed in the REMAND herein.   
   
Moreover, the Board note that the veteran received 
appropriate notification in a letter advising him about the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A 
§§ 5100 et. seq.  This letter was sent by the RO in February 
2002.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

At the time of the February 1983 decision, the record 
included a June 1942 entrance examination showing hearing of 
both ears measured at 20/20 and the ears were normal.  
Service medical records show that he was treated for otitis 
externa in July 1942.  In May 1943 he was referred to the ear 
clinic where he was noted to have an old perforation of the 
right eardrum.   In June 1943, the veteran was seen for 
medical treatment for complaints of generalized headaches for 
the past month, with a history of having been on the rifle 
range during the past month.  He complained that firing on 
the range made him nervous and jittery, although no 
disturbance in hearing or other senses was reported.  He was 
recommended to be assigned a job off range.  He was seen for 
complaints of an earache in October 1943, although his 
eardrums were normal.  An August 1944 record showed a 
questionable perforated right tympanic membrane (eardrum).  
In June 1945 he was seen for complaints of decreased auditory 
acuity of the right ear for the past two and a half months, 
and was assessed with impacted cerumen.  He had wax in his 
ear cleaned out in July 1945.  An undated record marked as a 
report of physical examination prior to discharge from active 
duty revealed hearing for both ears measured at 15/15.  This 
separation examination also indicated the presence of a scar 
on the right eardrum said to exist prior to service (EPTS).  

The post service evidence before the RO in February 1983 
contains no evidence of treatment for hearing loss after 
service.  A January 1983 letter from a private physician 
specializing in otorhinolarygology stated that he treated the 
veteran in April 1974, although he did not specify the 
problem treated.  This physician said there were no records 
of any audiometric studies done on the veteran.

Evidence received after February 1983 includes a record from 
April 1988 in which the veteran was seen for complaints of 
bilateral hearing loss, worse in the right ear.  The veteran 
indicated that he was told he may have otosclerosis 40 years 
ago, but never had surgery.  The audiogram reviewed by the 
physician was noted to show bilateral moderate sensorineural 
hearing loss, with an additional moderate conductive loss in 
the right ear.  Another record from April 1998 suggests the 
presence of hearing loss in the right ear for five years or 
more, with a long-standing middle ear disorder in the right 
ear.  The physician reviewed an audiogram and clearance for 
hearing aids presented by the veteran and recommended hearing 
aids in both ears and yearly evaluations of hearing.   

The evidence includes several records of private audiograms 
taken on May 1988, June 1992, April 1998, November 2001and 
June 2003, all showing results suggestive of bilateral 
hearing loss.  

VA consult records from June 2002 and July 2002 reflect that 
the veteran was seen for evaluation and treatment of hearing 
difficulties.  Test results were interpreted to show a severe 
to profound mixed hearing loss with the right ear and mild to 
severe sensorineural hearing loss in the left ear.  

Also submitted after February 1983 is an October 2004 letter 
from a private physician that noted that the veteran had a 
history of hearing loss sustained in the military secondary 
to severe sound trauma.  The physician diagnosed severe 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  An opinion was 
given that the veteran's hearing loss is attributable to 
sound trauma in the military.  

The veteran testified at his November 2004 hearing that he 
served as a drill instructor and that he served as an 
instructor on a firing line.  He testified that his ears 
began to bother him after firing several rounds, but he kept 
on until the end of one day of target shooting, when he ended 
up being treated at the base hospital with complaints that 
included ringing ears.  He indicated that after that 
incident, he was transferred off the rifle range and did not 
have any problems with his ears other than ringing from time 
to time.  

This evidence received after January 1983 showing treatment 
for bilateral hearing loss, coupled with the veteran's 
testimony regarding his service on the rifle range and the 
October 2004 medical opinion suggesting that the veteran's 
current hearing loss is likely due to an acoustic trauma in 
service is competent evidence suggesting that the veteran's 
current hearing loss may be linked to acoustic trauma caused 
by firing weapons on a rifle range in service.  Such 
evidence, presumed credible, bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Thus, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened; to this extent only, the appeal is granted.


REMAND

Having determined that new and material evidence has been 
received to reopen the bilateral hearing loss claim, the 
Board has reviewed the entire record to determine whether the 
issue of service connection can now be adjudicated.  The 
Board finds that additional evidentiary development is 
required.  Although the October 2004 private doctor's letter 
contains an opinion linking the veteran's hearing loss to 
acoustic trauma in service, the medical basis for his opinion 
is not indicated.  There were no specific details as to the 
type of inservice sound trauma which he attributed to the 
veteran's hearing loss.  Under these circumstances, the 
veteran should be scheduled for a VA examination, to include 
an opinion which is based on a complete rationale.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should provide the 
veteran a VA otology examination to 
determine the nature and etiology of the 
veteran's bilateral hearing loss.  All 
necessary studies, including audiological 
testing adequate for rating purposes, 
should be conducted.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner should indicate whether the 
claims file has been reviewed.  The 
examiner should provide an opinion 
regarding the etiology of the veteran's 
bilateral hearing loss by addressing the 
following questions:  1. Does the veteran 
have bilateral hearing loss?  2. If so, 
is it as likely as not that the veteran's 
bilateral hearing loss was caused by any 
disease treated in service or by 
inservice injury including noise exposure 
shown in service on the rifle range in 
June 1943?  A complete rationale should 
be provided for all opinions expressed.  
The examiner is also requested to address 
the October 2004 opinion offered by Craig 
S. Shapiro, D.O.

The veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2004).

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



